OlivbR, Chief Judge:
.Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of tangled, bright lustre viscose waste from Switzerland, having a total net weight of 10,118 pounds and contained in bales numbered 6765 to 6792 inclusive.
That on or about the dates of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Switzerland, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at a unit value of $.085 per pound, net, packed, less the proportion of nondutiable charges; and that there was no higher foreign value.
That the above appeal for reappraisement is limited to the merchandise hereinbefore described and is abandoned as to all other merchandise; and that said appeal may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the tangled, bright-lustre, viscose waste contained in bales 6765 to 6792, inclusive, and having a total net weight of 10,118 pounds, included on the invoice covered by the entry involved herein, is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value for the merchandise is $0,085 per pound, net, packed, less the proportion of nondutiable charges.
As to all other merchandise covered by the entry in question, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.